DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-8, 10-14, 18-19 and 21-22 are allowable. Claims 15-17 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), claims 15-17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3.	Claims 1-8, 10-19 and 21-22 are allowed.

Reasons for Allowance
4.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 1-8 and 10-14 is the inclusion of the claimed limitations of a signal processing circuit configured to: generate, based on the other information, a data pulse between the first speed pulse and the second speed pulse in accordance with a modulation scheme having a modulation order of at least three, and set an amplitude of the data pulse to one of at least three different levels, wherein each level, of the at least three different levels, corresponds to a different modulation symbol of the modulation scheme. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
The primary reason for the allowance of claims 15-17 is the inclusion of the claimed limitations of a signal processing circuit configured to: determine the other information based on a data pulse received between the first speed pulse and the second speed pulse in accordance with a modulation scheme of the data pulse having a modulation order of at least three,-5-PATENT U.S. Patent Application No. 15/844,672Attorney Docket No. 0096-0099wherein an amplitude of the data pulse is set to one of at least three different levels, and wherein each level, of the at least three different levels, corresponds to a different modulation symbol of the modulation scheme. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862      

/TOAN M LE/Primary Examiner, Art Unit 2864